Citation Nr: 0427268	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for the residuals of an 
injury of the right foot.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1977 to May 1977 and he served on active duty from June 1979 
to December 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of February and March 2002 rating decisions of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regarding the veteran's claim for service connection for a 
right foot disorder, it is noted that a copy of an 
examination for entry into active duty, dated in June 2002, 
shows that the veteran had a history of a stress fracture of 
the right metatarsal head during basic training in 1977.  It 
is noted that medical records from the veteran's basic 
training in 1977 are not of record.  Further, it is noted 
that the veteran underwent surgery on his right foot in 
September 2001.  

In addition, it is noted that VA outpatient treatment records 
show that the veteran had been diagnosed as having PTSD.  In 
West v. Brown, 7 Vet. App. 70 (1994), the United State Court 
of Appeals for Veterans Claims (Court) held that in addition 
to demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West, the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

The veteran has contended that he was subjected to stressful 
events during service.  At his hearing on appeal, he 
specified certain events that occurred while he was on active 
duty.  He has not, as yet, given sufficient detail of these 
events for a verification to be attempted.  Under these 
circumstances, additional development is believed to be 
warranted.  

The case is remanded for the following:

1.  The RO should conduct an additional 
search for service medical records from 
the National Personnel Records Center 
(NPRC) from the veteran's period of active 
duty for training in 1977.  

2.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as specific 
dates, places, detailed descriptions of 
the events, his duty assignments and the 
names and other identifying information 
concerning any individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  It should be 
emphasized that he should be as specific 
as possible regarding the dates on which 
the events occurred, within a two month 
time span.  

3.  The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U. 
S. Armed Services Center for Research of 
Unit Records (USASCRUR) formerly the 
United States Army and Joint Services 
Environmental Support Group, 7798 Cissna 
Road, Suite 101, Springfield, VA 22150- 
3197.  The USASCRUR should be requested 
to provide any information available 
which might corroborate the veteran's 
alleged stressors and any other sources 
that may have pertinent information.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the West case.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

5.  If an inservice stressor is verified, 
a VA examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  The 
claims folder and a copy of this Remand 
must to be made available to the examiners 
in conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s) which has been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors.  A 
complete rational of any opinion expressed 
should be included in the examination 
report.

6.  If the service medical records reflect 
the onset of any right foot pathology in 
1977, the RO should arrange for the 
veteran to undergo an examination by a 
specialist to ascertain the etiology of 
any current right foot pathology.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not that any current right 
foot pathology is related to any right 
foot pathology exhibited in service in 
1977.  The claims folder should be made 
available for review in connection with 
this examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

Thereafter, the RO should readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	THOMAS DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




